FILED
                            NOT FOR PUBLICATION                             SEP 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM J. WHITSITT,                             No. 14-15462

               Plaintiff-Appellant,              D.C. No. 2:12-cv-00289-JAM-
                                                 CKD
 v.

PAMELA RAMBALL, Area Director                    MEMORANDUM*
Manpower Group, Inc.; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      William J. Whitsitt appeals pro se from the district court’s order denying his

motion for relief from final judgment in his employment action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262 (9th Cir. 1993). We affirm.

       The district court did not abuse its discretion by denying Whitsitt’s motion

for relief from judgment because Whitsitt failed to demonstrate any basis for relief.

See id. at 1263 (setting forth grounds for relief from judgment under Fed. R. Civ.

P. 60(b)).

       We lack jurisdiction to review Whitsitt’s challenges to the district court’s

prior orders because Whitsitt did not file a timely notice of appeal or a timely

post-judgment tolling motion after the district court entered judgment on March

12, 2013. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed within 30

days after entry of judgment); Stephanie-Cardona LLC v. Smith’s Food & Drug

Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely notice of appeal is a

non-waivable jurisdictional requirement.”).

       Contrary to Whitsitt’s contention that he was labeled a vexatious litigant, the

record does not indicate that a vexatious litigant order has been entered against

him.

       We reject as without merit Whitsitt’s contentions that the district court was

biased against him.

       Whitsitt’s pending requests and motions, set forth in his opening and reply


                                           2                                       14-15462
briefs, are denied.

      AFFIRMED.




                      3   14-15462